Citation Nr: 1118980	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  10-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a lump on the left shoulder, claimed residual of anthrax vaccinations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1977 to May 1985, and from February 2003 to November 2003.  He also had subsequent and intervening periods of service in the Reserves.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran presented testimony at a Board hearing, conducted via videoconference, chaired by the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims file.

In February 2011, the Veteran submitted additional evidence accompanied by a waiver of his right to have that evidence considered initially by the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran received anthrax vaccinations in service.

3.  Symptoms of a lipoma on the left shoulder were chronic in service.

4.  Symptoms of a lipoma on the left shoulder have been continuous since service separation.

5.  The Veteran's current lipoma of the left shoulder is related to active service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a lipoma of the left shoulder was incurred during wartime service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

However, as the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection

The Veteran contends that, after being inoculated for anthrax in the service in 2003 and 2004, he noted a symptomatic lump on his left shoulder, which was chronic in service and has been continuous since service.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

It is undisputed that the Veteran received a series of anthrax vaccinations in service.  He has submitted service records that confirm vaccinations in 2003 and 2004.  The first two vaccinations were in July 2003, during his second period of active duty service.  It is also undisputed that the Veteran has a current disability of the left shoulder.  The report of VA examination in April 2009 adequately confirms a diagnosis of left deltoid subcutaneous lipoma.  

The Board finds that symptoms of a lipoma on the left shoulder were chronic in service, and have been continuous since service separation.  The Veteran has credibly testified that he first experienced symptoms immediately following the second inoculation in July 2003, which was only four months prior to his separation from active duty.  He testified that at that time he noticed a lump, which did not go away.  A friend and fellow serviceman, C.R.R., submitted a letter in August 2009 attesting to his conversation with the Veteran in 2004, during which the Veteran complained to him about a knot in his left shoulder that he attributed to the anthrax vaccinations during service.  

The service treatment records do not document any complaint of or treatment for a lipoma of the left shoulder, or for symptoms attributed to anthrax vaccinations.  This is consistent with the Veteran's statements and testimony, as he has stated that he reported the lump to health care providers while he was on active duty, and was informed that the lump would subside in time.  He testified plausibly that he was not initially worried about it, as it did not become painful for several years after its initial appearance.  He first sought to have the lump evaluated by Dr. M.B.F., in October 2008, during follow-up treatment for a left shoulder injury incurred while playing  baseball.   At that time, the Veteran gave a history of having first noticed the lump after his initial anthrax vaccinations.  The examiner offered the opinion that the mass "seems to have been initiated by the [a]nthrax vaccines."    

The Veteran was afforded a VA examination in April 2009.  The VA examiner provided the opinion that the Veteran's left shoulder tissue mass is less likely as not caused by or a result of anthrax vaccinations.  The rationale was that, while there have been anecdotal cases of lipomas occurring at the injection site on the deltoid from other veterans, there is no well-founded scientific study on the cause of lipomas from the vaccine.  The examiner also cited to and provided a report showing that, of 465 incidences of a mass at the injection site, all such cases were acute, and did not result in a knot that lasted more than six weeks.  

After reviewing all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current lipoma of the left shoulder is related to inoculations received during active service in 2003 and 2004.  In essence, the Board finds that the evidence for and against an etiological relationship is in approximate balance; and, accordingly, the benefit of the doubt must go to the Veteran.  

In his favor, the Veteran has presented competent and credible testimony of the immediate appearance of the lump following the second inoculation, and by the competent and credible statements from the Veteran and C.R.R. that the lump was present shortly after the vaccination, as well as by clinical evidence that the lump is still present many years later.  The Board notes that the October 2008 statement by Dr. M.B.F. that the mass "seems to have been initiated by the [a]nthrax vaccines" is a medical opinion as to etiology.  While the term "seems to" may imply something less than complete certainty, such is not required.  The Board is satisfied that 
Dr. M.B.F. believed that there was a relationship, and offered the opinion accordingly.  

The Board acknowledges that Dr. M.B.F. did not explain his statement or provide any discussion of medical literature or similar cases.  In this way, the opinion of the April 2009 VA examiner is better grounded in accepted medical practice and understanding; however, the Board finds it notable that the essential reasoning of the April 2009 VA examiner is not that an etiological relationship is precluded.  The April 2009 VA examiner acknowledged that there have been anecdotal cases of lipomas resulting from anthrax vaccinations, as well as numerous documented cases of the acute masses appearing after anthrax vaccinations.  His opinion that the current lipoma is not related to service is centered on the fact that the documented cases have all been acute and have resolved within six weeks.  

While the VA opinion is better reasoned, the crucial factor in the Board's finding that it is of equivalent probative weight as the less-well-reasoned opinion of Dr. M.B.F. is the fact that Dr. M.B.F.'s opinion is consistent with the other evidence which, as noted above, shows immediate onset of symptoms after a vaccination, and continuous symptoms thereafter.  As the evidence for and against the matter of nexus is in approximate balance, the Board will resolve such reasonable doubt to find that service connection for a lipoma of the left shoulder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a lipoma of the left shoulder is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


